Citation Nr: 0506739	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  99-24 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable rating for malaria for accrued 
benefits purposes.  



REPRESENTATION

Appellant represented by:	Ken M. Nimmons, Attorney



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to July 
1945.
  
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  The appellant has brought this claim 
as the executrix of the estate of the deceased veteran who 
died in December 1996.

The appellant was scheduled to present testimony at hearings 
in March and July 2000.  The hearings were cancelled and no 
new hearing has been requested.

In April 2001, the Board remanded this claim for the RO to 
addressed the appellant's standing to bring the claim and to 
address the timeliness of the application.  In a November 
2004 memorandum, the RO determined that the appellant had 
standing to file the claim for accrued benefits.  In 
addition, the RO considered the claim to have been timely 
received.


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that another remand is 
required to ensure compliance with the enhanced duty-to-
notify and duty-to-assist provisions enacted by the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  On August 29, 2001, VA issued 
regulations that implemented the provisions of the VCAA.  See 
38 C.F.R. § 3.159(b) and (c), respectively.  Subject to 
several exceptions not implicated by the current appeal, VA 
made those regulations applicable to, inter alia, any claim 
for benefits, such as the claim in the instant case, pending 
before VA and "not decided by VA" as of November 9, 2000, the 
date of the VCAA's enactment.  66 Fed.Reg. 45,620, 45,629 
(Aug. 29, 2001). 

It does not appear that the RO has sent a VCAA letter to the 
appellant notifying her of the information and evidence is 
needed to substantiate her accrued benefits claim, what her 
responsibilities were with respect to the claim, and what 
assistance VA would offer her in developing her claim. 

In this case, because the appellant has not had the 
opportunity to benefit from and react to the notices that VA 
is obligated to provide, any conclusion at this juncture that 
the failure to provide such notice is not prejudicial would 
be pure speculation.  It is possible that the appellant would 
have sought and obtained additional medical opinions, 
evidence, or treatises.  The Board cannot predict what 
evidentiary development may or may not result from the notice 
required by the VCAA.  Nor is this an instance where the 
Board can conclude that the law would be dispositive 
irrespective of any additional factual or evidentiary 
development.  See Valiao v. Principi, 17 Vet.App. 229, 232 
(2003) ("Where the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other 
than affirmance of the Board decision, the case should not be 
remanded for development that could not possibly change the 
outcome of the decision.  The failure to carry out such 
required development under those circumstances is non-
prejudicial error under section 7261(b)(2)."); Mason v. 
Principi, 16 Vet.App. 129, 132 (2002) (where "the law as 
mandated by statute, and not the evidence, is dispositive 
..., the VCAA is not applicable").

Therefore, the Board regretfully again must remand this claim 
for compliance with the notice and duty to assist provisions 
contained in this law.  Accordingly, this appeal is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA is completed with 
respect to the appellant's claim for 
accrued benefits.  In particular, the RO 
should ensure that the notification 
requirements and the duty-to-assist 
regulations are fully complied with and 
satisfied. 

2.  The RO should then readjudicate the 
appellant's claim.  If the accrued 
benefits sought on appeal are not granted 
to the appellant's satisfaction, the RO 
should provide the appellant and her 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

